DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 EXAMINER’S AMENDMENT
2. The following examiner’s amendment do not change the reasons for allowance. Claims 1-3, 6, 9-11 and 13-19 are allowed.

18.    (currently amended) The cryptoprocessor according to claim 1, in which the decryption unit has an addition stage which is configured to receive in binary form and to add the intermediate data key and the instruction to be decrypted and to provide the at least one instruction data word and the instruction data key in decrypted form using the addition result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREENA T CATTUNGAL/Examiner, Art Unit 2431